Our statutes concerning the required notice of sale and resale of property sold for delinquent taxes provide, respectively, for "publication thereof once a week for three consecutive weeks" and "publication thereof once each consecutive week for four publications."
Our first interpretation of the meaning of these expressions was promulgated in 1905, in Cadman v. Smith, 15 Okla. 633,85 P. 346. This interpretation was based on the interpretation of the Oregon State Supreme Court construing its statute which provided "to be published once each week for four successive weeks." The Supreme Court of Oregon interpreted this expression to mean that the publication should run for 28 days. I have no quarrel with the interpretation of the Oregon court, based on the foregoing provision of the Oregon statute; however, I think our provisions are very different from the Oregon provision. The simple, plain, and certain import of the language of our provisions is directly contrary, in my judgment, to the interpretation placed on the Oregon provision by the Supreme Court of that state, and its interpretation of the Oregon provision was, therefore, no authority for our original interpretation. Such interpretation, as originally made by us, was contrary to the practical purposes of the statute and the intention of the Legislature. Our provisions, supra, mean what I think they practically and positively say, that *Page 636 
is, the notice in each case shall be inserted in the publication once in each of three or four consecutive weeks, depending upon whether it is a sale or resale. A notice of sale, if we had properly interpreted our statute, inserted in a proper publication once a week for three consecutive weeks would give the county treasurer complete jurisdiction to conduct an original sale; likewise, if a notice of resale had been inserted four times in the same manner, all jurisdictional requirements would have been met. Our statutes do not mean that the notice must run 21 or 28 days, as the case may be. However, in a large majority of our cases, since our original interpretation of these provisions, we have followed the Cadman Case rule.
The curative statute, rendered inapplicable and discarded by the majority opinion, has no application in this case. If our original interpretation of our notice statutes had been properly made, it would be obvious that the Legislature never intended that the curative statute should be applied to such a jurisdictional defect, because jurisdiction would have been complete upon the running of such a notice as herein involved. Surely it cannot be said that the Legislature enacted the curative statute for the purpose of curing our incorrect interpretation. To apply the curative statute you must first assume that a notice must be inserted for 21 or 28 days. Otherwise, there is nothing to cure. So, in any event, I cannot agree that the curative statute is applicable.
If our interpretation originally had been in accordance with the plain intent of the Legislature, the simple, direct, and obvious import of the language used in our notice statutes, the jurisdiction of the county treasurer in the case at bar would have been complete — (not irregular, not insufficient, but, on the contrary, in compliance with the statute) and the sale would be good and no curative statute would be necessary.
Since the rule we have almost universally followed since 1905 is no more difficult for a county treasurer to follow than the rule contended for by the plaintiffs and set forth in the dissenting opinion, I see no impelling reason why our long list of cases supporting the majority rule should at this time be overturned. County treasurers, who are sincere and want to conduct a valid sale, will have no difficulty under the majority rule hereafter.